Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments submitted on 02/17/2021 are persuasive.
JP 2007-131402 to Tanaka does not teach a rucksack-type mounting nor teach a single rail disposed between the first and second guide rails with a single chassis and a single rotary joint, nor teach rotating the rail segment while maintaining a form fitting non rotating connection between the shaft and the car. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 04-191279 to Endo teaches an elevator riding on a vertical and horizontal guide rails;
JP 04-191280 to Inoue teaches an elevator riding on a vertical and horizontal guide rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/             Examiner, Art Unit 3654